DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 12/29/20.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Response to 35 U.S.C. § 103 filed on 12/29/20, regarding 35 U.S.C. § 103 rejections have been fully considered and are not found persuasive.

Applicant’s remarks section I.A. on pages 8-9 assert the faulty component or deteriorating function of Yen do not disclose a differential autonomy level in that a faulty component could be as simple as a windshield wiper rendering the vehicle unsafe for driver operation, while this is true, the comparison is to the invention as taught by Yen which clearly and explicitly discloses as an example the faulty component being a faulty radar preventing the vehicle from being able to determine distances (¶73-75), which is precisely the function that would provide a lower autonomy level when creating a vehicle platoon. Further within the request to form a group, the communication must inherently include the fault or issue within the request in order for the other vehicles to determine whether or not they can assist or even create a platoon (¶77-78), thus corresponding to the recited autonomy level included in the shared information.  Even further, the request is stated as initiated from a user in a vehicle 
Further assertions to the inability of Rothoff to cure the asserted deficiencies of Yen as described above include its lack of broadcasting autonomy level in platoon creation stages.  Even though the information is disclosed within Yen, Rothoff further discloses these same elements in that the communications means communicate with surrounding vehicles utilizing radio signals, which by definition are not a focused one way communication channel, and given the intention of communicating with any vehicle in the local environment would therefore correspond to the recited broadcast.  The first vehicle then determining based on this communication that another vehicle or other vehicles in the vicinity is/are driving at least partly autonomously, or capable of driving at least partly autonomously which  must mean that the communication between the vehicles must include their autonomous functionalities as well as present autonomous driving levels (¶78-80), it is therefore not conjecture at all that the claimed subject matter is covered within the prior art but simply a very narrow interpretation that would change the fact.

Applicant’s remarks section I.B. on pages 9-10 assert that Rothoff does not select a subordinate vehicle, but rather a leader vehicle from the group.  This decision inherently assigns at least one subordinate vehicle from the group based on vehicle capabilities as the lead vehicle may be chosen as the most capable by having the most advanced control unit (¶44). The decision to assign a leader by default assigns subordinates as well.  Even if the assertion 

Applicant’s remarks section I.C. on pages 10-11 assert the lack of the predetermined differential autonomy providing the same arguments to Yen as not inherently being different autonomy levels based on the possibility of a faulty component not being related to autonomous functions, however similar to the same arguments as stated above, while the faulty component has the possibility of not being related to autonomous functions, the explicit teachings of an example being a faulty radar to teach the autonomous level as being different than any fully functional autonomous vehicle. Therefore the assembly of the platoon within Yen does disclose the formation using predetermined autonomy levels.  Distinctions may be made utilizing some form of combined database referencing an autonomous capability corresponding to a vehicle type, model etc., however this is not claimed and may if supported by the applicants specification provide distinctions over the current art of record.  Applicant’s remarks further asserts that the distinction of control unit advancement differentiation does not inherently lead to different autonomy level, however it does inherently lead to a differential autonomous capability level. If the autonomy level is intended to be present autonomy driving mode, or specific differentiations between levels then it may overlap or be the same as a vehicle with a lesser capable controller however this distinction between autonomy level is not made within the elements as claimed.  The assumption about the interpretation of autonomy 

Applicant’s remarks section I.D. on pages 11-12 assert the lacking of the principal vehicle selecting the subordinate vehicle based on predetermined autonomy level, given that within Yen, the request for platooning is from the subordinate vehicle, and that in Rothoff the assigning of a leader based on predetermined autonomous capabilities is assigned and that the subordinates are not recruited by the leader.  However Rothoff does disclose a candidate vehicle may be asked to join the group (¶48) and in combination with the predetermined autonomy levels of both Yen and Rothoff would fulfill the selecting of a subordinate vehicle based on autonomy level.
Applicant’s remarks then further asserts that the combined vehicle of Yen would not be allowed to join the platoon of Rothoff given Rothoff’s teachings against including a vehicle with poor performance.  Based on the teachings of both Yen and Rothoff and the described examples of both, there is a possibility that the problematic vehicle of Yen would not be allowed to join if the problematic vehicle had an issue with its speed capacities, however within the cited examples, it wouldn’t inherently be not allowed to join given a faulty radar would not inherently lower the speed of the whole group, but simply lower the autonomy level of said problematic vehicle making it a prime candidate for a subordinate vehicle within Rothoff’s system.



Applicant’s remarks for Independent Claim 13, and sections II. and III. do not present any new arguments other than those addressed above.  Therefore, all rejections are maintained as written in in the nonfinal rejection of 10/1/20 and as restated below.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2019/0086914) in view of Mehr et al. (US 2015/0127189) and Rothoff et al. (US 2016/0334805).

Regarding claims 1, 2, 7, 8, and 13, Yen discloses a system for autonomous vehicle collaboration including computer-implemented method for a principal vehicle to provide enhanced autonomy to a subordinate vehicle on a roadway, comprising (Fig. 4a-4b and ¶72-73 – leader vehicle 402 or first vehicle corresponds to the recited principal vehicle, problematic vehicle 412 corresponds to the recited subordinate vehicle): 
receiving broadcast messages from a plurality of cooperating vehicles on the roadway, wherein a broadcast message received from a cooperating vehicle of the plurality of cooperating vehicles includes an autonomy level of the cooperating vehicle (Fig. 4a-4b and ¶72-73 – information 403 corresponds to the recited broadcast messages, fleet or platoon corresponds to the recited plurality of cooperating vehicles, faulty component 414 or deteriorating function corresponds to the recited autonomy level); 
determining a cooperative position of the principal vehicle and the subordinate vehicle (Fig. 4a-4b and ¶72 - a stable formation of autonomous vehicles corresponds to the recited cooperative position); 
sending a cooperative proposal to the subordinate vehicle (¶74 - requesting the formation of a group corresponds to the recited cooperative proposal); 
receiving acceptance of the cooperative proposal (¶74 - agreeing to participate in the group corresponds to the recited acceptance); 
receiving at least one cooperating parameter from the subordinate vehicle, wherein the cooperating parameter defines a behavioral aspect of the subordinate vehicle (¶72 - shared information corresponds to the recited cooperating parameter and the leader vehicle uses the shared information to compute instructions teaches that the shared information defines a behavioral aspect); and 
controlling the subordinate vehicle according to the at least one cooperating parameter when the principal vehicle and the subordinate vehicle are positioned in the cooperative position (¶72 - the leader vehicle uses the shared information to compute instructions corresponds to the recited controlling the subordinate vehicle and is based on the shared information corresponding to the recited cooperating parameter). 
Yen does not disclose the use of a pecuniary arrangement however Mehr discloses a system for autonomous following vehicles including the driver of a leading vehicle can combine the offer, send by means of the lead message, to autonomously track other vehicles with payment of a fee that needs to be paid to him (¶18).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the convoy system of Yen with the payment feature of Mehr in order to provide customers firstly have the advantage that they do not have to drive themselves but secondly do not also have to forego the convenience of their own vehicle (Mehr - ¶18).
While Yen discloses a problematic vehicle 412 corresponds to the recited subordinate vehicle, fleet or platoon corresponds to the recited plurality of cooperating vehicles, and faulty 
However, Rothoff discloses a method for controlling a group of road vehicles including select the subordinate vehicle from the plurality of cooperating vehicles, by the principal vehicle, based on the subordinate vehicle exhibiting a predetermined differential autonomy as compared to an autonomy level of the principal vehicle (¶44-48 - The lead vehicle may be chosen as the most capable of the vehicles forming the group, e.g., having the most advanced control unit corresponding to the recited predetermined higher autonomy in the principal vehicle as well as the lead vehicle communicating a join request corresponding to the recited principal vehicle selecting new potential cooperating vehicles).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for autonomous vehicle collaboration of Yen with the method for controlling a group of road vehicles of Rothoff in order to allow the vehicles of the platoon can travel closer to each other than if each vehicle is individually driven, reducing air resistance and thereby saving fuel, which is positive for both environment and economy and also makes it possible to utilize the road network in a more efficient way (Rothoff - ¶4).

Regarding claim 3, Yen further discloses the cooperative position defines the subordinate vehicle being inline and directly behind the principal vehicle (Fig. 4a and 4b discloses the inline positioning of the vehicles). 

Regarding claim 4, Yen further discloses the positioning module further comprises sending a position message to the subordinate vehicle that provides vectoring instructions for the subordinate vehicle to assume the cooperative position (¶72-73 - By sharing information and following instructions provided by a leader vehicle 402, a stable formation of autonomous vehicles may be achieved and formation of a platoon corresponds to the recited vectoring instructions). 

Regarding claim 5, Yen further discloses the at least one cooperating parameter is a kinematic parameter that defines kinematic operation of the subordinate vehicle (¶17 and ¶72 - accelerating at the same time and rate corresponds to the recited kinematic operation). 

Regarding claim 6, Yen further discloses the at least one cooperating parameter is a relative parameter that defines relative behavior between the principal vehicle and the subordinate vehicle (¶17 and ¶72 - accelerating at the same time and rate, to achieve the benefits of platooning corresponds to the recited relative behavior). 

Regarding claim 9, Yen further discloses the perception module is further configured to receive subordinate sensor data from the subordinate vehicle and send navigation data to the subordinate vehicle based on the subordinate sensor data (¶72 - The leader vehicle 402 uses the shared information 402 to compute instructions 405 that the leader vehicle 402 provides to the resource vehicles). 

Regarding claim 10, Yen further discloses the navigation data is also based on principal sensor data from sensors of the principal vehicle (¶73 – taking over certain deteriorating functions implies the use of data from the leader vehicle corresponding to the recite principal sensor data). 

Regarding claim 11, Yen further discloses the subordinate vehicle participates in cooperative automation with the principal vehicle until the principal vehicle reaches a geofence (¶85 - vehicle may agree to travel to point A but not to continue to point B corresponds to the recited participate until a geofence). 

Regarding claim 12, Yen further discloses upon reaching a geofence the perception module sends a handoff message to the subordinate vehicle (¶85-86 – group dissolution or dismissal from the group corresponds to the recited handoff message). 

Regarding claim 14, Yen further discloses receiving rearward subordinate sensor data from the subordinate vehicle (¶51 and ¶72 - shared information includes the recited sensor data from the subordinate vehicle and rear-facing optical cameras correspond to the recited rearward sensor data); 
combining the rearward subordinate sensor data with principal sensor data from the principal vehicle to generate combined sensor data (¶72-73 – using shared information from a faulty component 414 or deteriorating function and taking over of certain functions for the ; and 
planning a path for the cooperative automation based on the combined sensor data (¶72-75 - Leader functions may include providing driving instructions, trajectory planning, mission determination corresponds to the recited planning a path and using shared information from a faulty component 414 or deteriorating function and taking over of certain functions for the problematic vehicle implies the combination of subordinate data and principal data to create combined sensor data). 

Regarding claim 15, Yen further discloses controlling the subordinate vehicle includes sending navigation data based on the planned path to the subordinate vehicle (¶72-73 - By sharing information and following instructions provided by a leader vehicle 402, a stable formation of autonomous vehicles may be achieved and formation of a platoon corresponds to the recited navigation data based on planned path to subordinate vehicle). 
 
Regarding claim 16, Yen further discloses the navigation data includes steering information for the subordinate vehicle based on the cooperative position (¶100 - a steering instruction corresponds to the recited steering information).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2019/0086914) in view of Rothoff et al. (US 2016/0334805).

 a non-transitory computer-readable storage medium including instructions for a principal vehicle to provide enhanced autonomy to a subordinate vehicle on a roadway, that when executed by a processor cause the processor to (Fig. 4a-4b, ¶54, and ¶72-73 - a computer-readable storage device or media 46 corresponds to the recited storage medium– leader vehicle 402 or first vehicle corresponds to the recited principal vehicle, problematic vehicle 412 corresponds to the recited subordinate vehicle): 
receive broadcast messages from a plurality of cooperating vehicles on the roadway, wherein a broadcast message received from a cooperating vehicle of the plurality of cooperating vehicles includes an autonomy level of the cooperating vehicle (Fig. 4a-4b and ¶72-73 – information 403 corresponds to the recited broadcast messages, fleet or platoon corresponds to the recited plurality of cooperating vehicles, faulty component 414 or deteriorating function corresponds to the recited autonomy level); 
determine a cooperative position of the principal vehicle and the subordinate vehicle (Fig. 4a-4b and ¶72 - a stable formation of autonomous vehicles corresponds to the recited cooperative position); 
receive at least one cooperating parameter from the subordinate vehicle, wherein the parameter defines a behavioral aspect of the subordinate vehicle (¶72 - shared information corresponds to the recited cooperating parameter and the leader vehicle uses the shared information to compute instructions teaches that the shared information defines a behavioral aspect); 
receive subordinate sensor data from the subordinate vehicle (¶72 - shared information includes the recited sensor data from the subordinate vehicle; 
combine the subordinate sensor data with principal sensor data from the principal vehicle to generate combined sensor data (¶72-73 – using shared information from a faulty component 414 or deteriorating function and taking over of certain functions for the problematic vehicle implies the combination of subordinate data and principal data to create combined sensor data); 
plan a path based on the combined sensor data (¶72-75 - Leader functions may include providing driving instructions, trajectory planning, mission determination corresponds to the recited planning a path and using shared information from a faulty component 414 or deteriorating function and taking over of certain functions for the problematic vehicle implies the combination of subordinate data and principal data to create combined sensor data); and 
control the subordinate vehicle on the planned path according to the at least one cooperating parameter when the principal vehicle and the subordinate vehicle are positioned in the cooperative position (¶72 - the leader vehicle uses the shared information to compute instructions corresponds to the recited controlling the subordinate vehicle and is based on the shared information corresponding to the recited cooperating parameter and a stable formation of autonomous vehicles corresponds to the recited cooperative position). 
While Yen discloses a problematic vehicle 412 corresponds to the recited subordinate vehicle, fleet or platoon corresponds to the recited plurality of cooperating vehicles, and faulty component 414 or deteriorating function corresponds to the recited lower autonomy level (Fig. 4a-4b and ¶72-73) it does not disclose the selection of cooperating vehicles vs principal vehicle based on predetermined autonomy level given that the problematic vehicle becomes lower during the operation and is not inherently regularly less capable.
select the subordinate vehicle from the plurality of cooperating vehicles, by the principal vehicle, based on the subordinate vehicle exhibiting a predetermined differential autonomy as compared to an autonomy level of the principal vehicle (¶44-48 - The lead vehicle may be chosen as the most capable of the vehicles forming the group, e.g., having the most advanced control unit corresponding to the recited predetermined higher autonomy in the principal vehicle as well as the lead vehicle communicating a join request corresponding to the recited principal vehicle selecting new potential cooperating vehicles).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for autonomous vehicle collaboration of Yen with the method for controlling a group of road vehicles of Rothoff in order to allow the vehicles of the platoon can travel closer to each other than if each vehicle is individually driven, reducing air resistance and thereby saving fuel, which is positive for both environment and economy and also makes it possible to utilize the road network in a more efficient way (Rothoff - ¶4).

Regarding claim 18, Yen further discloses sending a handoff message to the subordinate vehicle in response to an obstacle (¶85-86 – group dissolution or dismissal from the group corresponds to the recited handoff message and point A corresponds to the recited obstacle). 

 Yen further discloses the obstacle is a geofence (¶85 - vehicle may agree to travel to point A but not to continue to point B corresponds to the recited participate until a geofence). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2019/0086914) in view of Rothoff et al. (US 2016/0334805), as applied to claim 18 above, in view of Cavalcanti et al. (US 2018/0167790).

Regarding claim 20, Yen does not disclose the use of safety guidelines however Cavalcanti discloses a proxy coordinated wireless communication operations for vehicles including the at least one cooperating parameter is compared to one or more safety guidelines (¶81 – sensors may be coupled to various vehicle safety and autonomy systems corresponding to the recited parameters compared to safety guidelines).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the convoy system of Yen  and Rothoff with the safety system of Cavalcanti in order to detect any of a variety of different safety conditions and provide these to the application logic for safety applications related to safety services and safety messages (Cavalcanti - ¶81).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sujan et al. (US 2019/0354101) discloses a system of adjusting and controlling autonomy levels within a vehicle platooning system (¶29).

Jammoussi et al. (US 2018/0237012) discloses an autonomous vehicle towing system including broadcasting a follow request, receiving responses, selecting leaders and further details (Fig. 4).

Examiner Notes
The information disclosure of 21/8/20 contains references to a system and method for use of a vehicle back-up camera (Koenig et al. (US 2010/0100321)) and roadway powered electric vehicle system (Ross (US 6,421,600)).  While the references have been considered, it is unclear as to how the art is applicable to the present application.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665